Citation Nr: 1217135	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-26 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.  Entitlement to service connection for a left arm disability.

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1997 to April 2000 and October 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, that denied service connection for a gastrointestinal disability and a left arm disability, and granted service connection and awarded an initial 50 percent disability rating for PTSD, effective from August 22, 2007.

This matter was previously before the Board in February 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

After the action directed in the Board's February 2010 Remand was performed, the Veteran was notified, in a March 2012 letter, that his claims file and appeal had been returned to the Board.  Later that month, a one-page typewritten statement from the Veteran was received by both the Board and the Appeals Management Center (AMC).  This evidence was not accompanied by a waiver of review by the RO, as required under 38 C.F.R. § 20.1304(c).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

As noted above, additional evidence, in the form of a typewritten statement from the Veteran, was received by the Board in March 2012.  This statement contains new and specific assertions as to the initial onset, current symptoms, and additional medical treatment received for his claimed gastrointestinal disability and left arm disability, as well as his service-connected PTSD.  Therefore, on remand, the RO/AMC must consider this evidence together with other additional evidence obtained in accordance with this remand, in the first instance with respect to the issues on appeal.  See 38 C.F.R. § 20.1304 (2011).

With respect to his claimed gastrointestinal disability, the Veteran's March 2012 statement asserts for the first time that the onset of his claimed disorder was in 1998, during active duty service in Camp Casey, Korea.  He also asserts for the first time that he has experienced continuous gastrointestinal symptoms since the 1998 treatment.

In general, lay persons are not competent to opine as to medical etiology or render medical diagnosis opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  In this regard, claimants are certainly competent to report the onset and continuity of symptomatology since service.
Consistent with the Veteran's contention, service treatment records show that the Veteran was treated for various gastrointestinal symptoms in June 1998.  This record does not reflect a specific diagnosis.  Subject to the Board's February 2010 remand, the Veteran was afforded a VA examination in January 2012 to determine the exact nature and etiology of his claimed gastrointestinal disorder.  The corresponding examination report reflects gastroesophageal reflux disease and gastritis diagnoses.  The examiner expresses the opinion that neither diagnosis is as likely as not etiologically related to his active duty service.  The examiner's stated rationale for the rendered opinion does not appear to address or consider the Veteran's June 1998 in-service treatment, and moreover, was reached without the benefit of the Veteran's new assertions concerning the onset of symptoms in 1998 and subsequent continuity.  Accordingly, the claims file should be returned to the same VA examiner who performed the January 2012 VA examination for an addendum opinion addressing the nature and etiology of the Veteran's gastrointestinal disorder, consistent with the points noted above.  The Veteran should undergo further examination only if the December 2009 VA examiner is not available, or is unable to provide the requested opinion without first examining the Veteran.  38 C.F.R. § 3.159(c)(4).

Concerning his claimed left arm disability, the Veteran also asserts in his March 2012 statement that, "to very date", he has been receiving ongoing VA Medical Center therapy sessions and treatment.  VA treatment records that are associated with the claims file pertain to treatment received by the Veteran through March 2010 at the VA facilities in Texarkana, Texas, and Shreveport, Louisiana.  In view of the Veteran's newly reported ongoing VA treatment, VA must undertake efforts to obtain any outstanding VA treatment records which pertain to treatment received by the Veteran since March 2010.  38 C.F.R. § 3.159(c)(2).

Concerning his service-connected PTSD, the Veteran also states in his March 2012 statement that he has recently experienced panic attacks and instances of elevated anger at work that caused him to leave briefings and presentations.  He also reports that, since 2005, he only spends 40 days at home per year because this permits him to cope better with his family.  The Board notes that the Veteran was afforded a VA PTSD examination in December 2011.  As to the Veteran's social, marital, and family history, the examination report states only that the Veteran is currently married to his second spouse, that he has six children, and that his current spouse is present.  Overall, with respect to the assessment of the PTSD criteria pertaining to social and occupational functioning, the examiner determined that the Veteran's psychiatric symptoms "cause clinically significant distress or impairment in social, occupational, or other important areas of functioning."  Nonetheless, the examiner does not provide any rationale for this conclusion, which would ideally include a discussion as to the extent that the Veteran's PTSD symptoms impact his social and family relationships in the context of any incidents or behaviors reported by the Veteran (such as assertions that he had been spending only 40 days per year at home since 2005) or observed by the examiner during the examination.

The ratings criteria expressed under 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertain to PTSD, are dependent upon a determination of the degree of occupational and social impairment that has resulted from demonstrated symptoms such as the ability to establish and maintain effective work and social relationships.  In the absence of any discussion as to the Veteran's behaviors in relation to his social, family, and work relationships, the Board finds that the December 2011 VA examination is insufficient for the purpose of determining the severity of the Veteran's service-connected PTSD.  Accordingly, VA should afford the Veteran a new VA PTSD examination.  38 C.F.R. § 3.159(c)(4).

Prior to obtaining the requested medical opinions, to ensure that all due process requirements are met and that the record before the examiner is complete, the RO/AMC shall obtain all outstanding, pertinent records.

As noted above, VA must make efforts to obtain any outstanding VA treatment records which pertain to treatment received by the Veteran since March 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, efforts to obtain all outstanding VA treatment records should be conducted in accordance with 38 C.F.R. § 3.159, as it regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall sent the Veteran a letter explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for a gastrointestinal disability, a left arm disability, and for an initial disability rating in excess of 50 percent for PTSD.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and further, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The Veteran shall also be provided a VA Form 21-4142 release and be requested to identify the name(s) and current address(es) of any VA or private medical facilities which have provided treatment for his gastrointestinal disability, left arm disability, and PTSD since March 2010.

2.  The RO/AMC shall then contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  The RO/AMC shall then forward the entire claims file, to include a copy of this Remand, to the examiner who conducted the January 2012 VA examination for an addendum opinion.  If the January 2012 examiner is not available or cannot offer the requested opinions without examining the Veteran, the Veteran shall be scheduled for an appropriate VA examination to address the following inquiries.

Based on review of the claims file, to include all evidence associated with the claims file since the January 2012 VA examination, the examiner is requested to clarify the diagnoses expressed in the January 2012 VA examination report, and if warranted, provide a revised diagnosis for the Veteran's gastrointestinal disability.  The examiner shall also provide a revised opinion as to whether it is at least as likely as not that the diagnosed gastrointestinal disorder(s) had its onset during active service, or, is otherwise medically related to such service.

In providing this opinion, the examiner must acknowledge and discuss the Veteran's competent reports as to the onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner must identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

All opinions must be supported by a clear rationale and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO/AMC shall also arrange for the Veteran to undergo a VA PTSD examination.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and a report of the examination shall include discussion of the Veteran's documented medical history and assertions.

All necessary tests and studies, to include an interview of the Veteran and psychological testing, shall be accomplished.  The examiner shall render specific findings with respect to the existence and extent (or frequency, as appropriate) of occupational and social impairment, to include deficiencies in areas such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as: obsessional rituals which interfere with routine activities; ability to perform activities of daily living; memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; orientation; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; ability to adapt to stressful circumstances (including work or a worklike setting); delusions and/or hallucinations; and otherwise inappropriate behaviors.  The examiner shall render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the assessed score means. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

